Citation Nr: 0519822	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-04 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an eye disorder, 
claimed as secondary to the service-connected Stevens Johnson 
Syndrome.

2.  Entitlement to service connection for body disfigurement, 
in the form of stretch marks, claimed as secondary to the 
service-connected Stevens Johnson Syndrome.

3.  Entitlement to service connection for a low back 
disorder, claimed as secondary to the service-connected 
Stevens Johnson Syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, dated in January and July 2002, which denied 
entitlement to the benefits currently sought on appeal.  The 
Board observes that the veteran moved in August 2002 into the 
jurisdiction of the North Little Rock, Arkansas RO.

A review of the record reveals that the veteran's claim for 
service connection for a low back disorder was originally 
denied as not well grounded by an October 1999 rating 
decision.  In the January 2002 rating decision on appeal, the 
RO properly readjudicated the low back claim on the merits 
under the VCAA.  The veteran filed a timely appeal.

The veteran was scheduled for a Video Conference Hearing in 
November 2004. However, he failed to appear.  Under the 
applicable regulation, if an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702 (d) (2004).  Accordingly, this veteran's request for 
a hearing is considered withdrawn. 

All issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.

REMAND

The record reveals that the veteran sought treatment for eye 
irritation, itching, and swelling on two occasions after 
service, in April 1984 and May 1987, both of which were in 
conjunction with emergency treatment for the service-
connected Stevens Johnson Syndrome (SJS).  The Board finds 
that it is unable to discern whether the veteran has a 
current eye disability and, if so, whether it is proximately 
related to his SJS.  A contemporaneous and thorough VA 
examination and medical opinion would assist the Board in 
clarifying the nature of any current eye disability and would 
be instructive with regard to the appropriate disposition of 
the issue under appellate review.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

With respect to secondary service connection for stretch 
marks, the Board notes that a December 2002 private 
physician's opinion indicated that the veteran had skin 
changes with stria markings at his arms, forearms, buttocks, 
thighs, and legs.  It 3related these marks to his high dose 
steroid treatments for SJS.  As this opinion is the only 
mention in the file of such markings, the Board finds that an 
examination is necessary to assess whether there is a current 
disability, and, if so, whether it is proximately related to 
his SJS. 

The veteran underwent a VA examination in November 2001, at 
which time degenerative disc disease (DDD) of the L5-S1 area 
of the spine was diagnosed.  The opinion offered was that it 
was "not clear" whether it was related to the SJS.  The 
Board finds that further medical opinion is required to 
assess whether it is at least as likely as not (probability 
of fifty percent or more) that the DDD is the result of the 
SJS.

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claims."  See 38 C.F.R. 
§ 3.159(b).

2.  The veteran should be scheduled for a VA 
examination by a physician to determine 
whether there are any current eye or skin 
(stretch mark) disabilities, and whether 
these (if any) and the low back disability 
are related to the Stevens Johnson syndrome.  
The claims folder should be made available to 
the examiner, and the examiner should verify 
that the claims folder was reviewed.  All 
testing deemed necessary should be conducted 
and the results reported in detail.  In 
conjunction with a review of the claims 
folder and the examination of the veteran, 
the physician is asked to render opinions as 
to the following:

a.  Whether it is at least as likely as 
not (probability of fifty percent or 
more), that any diagnosed eye 
disability is proximately due, or the 
result of, the veteran's service-
connected Stevens Johnson Syndrome 
(SJS).  Attention is invited to the 
April 1984 treatment for 
"conjunctivitis associated with 
erythema multiforme."

b.  Whether it is at least as likely as 
not (probability of fifty percent or 
more), that any diagnosed skin 
disability is proximately due, or the 
result of, the veteran's service-
connected Stevens Johnson Syndrome.  
Attention is invited to the December 
2002 private medical opinion relating 
the veteran's stria to high dose steroid 
treatment for SJS.

c.  Whether it is at least as likely as 
not (probability of fifty percent or 
more), that the veteran's degenerative 
disc disease of the spine at L5-S1 is 
proximately due, or the result of, the 
veteran's service-connected Stevens 
Johnson Syndrome.

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determinations 
remain unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



